SMART, J.,
dissenting
I dissent. I would sustain the first assignment of error.
I do not agree with the trial court, and the majority's, finding that reasonable fact finders could only conclude that the easement permitted that the appellee-Company to install the tie-in line, particularly in the manner in which they did it. There can be an unreasonable extension of an existing distribution system. There can be an unreasonable placement of an otherwise appropriate and necessary distribution system.
The holder of an easement is entitled to a use that is reasonably necessary and consistent with the purposes for which the easement was granted, and must impose the least possible burden upon the property, Thompson on Real Property, Easements §426. The holder of the fee may do anything not inconsistentwith the enjoyment of the easement, Langhorst v. Riethmiller (1977), 52 Ohio App.2d 137. The holder of an easement may use it for any normal use which is not forbidden by law or unreasonably interfering with the rights of the landowner. Thompson, supra, §427.
In Alexander v. Buckeye Pipe Line Co. (1978), 53 Ohio St.2d 241, our Supreme Court reviewed three easements that permitted the pipeline company to lay pipe on the landowner’s property. The language of the easement stated:
"The right of way to lay, maintain, operate and remove a pipeline for the transportation... and at any time lay an addition line of pipe . . . upon the payment of a like consideration, and subject to the same conditions."
The easement went on to state that addition pipe must be laid substantially parallel to the original pipe. Alexander, at 242.
The Supreme Court found that these easements were written in such a way as to discourage the pipeline company for over-burdening the land, because the company was required to pay the landowner for damages to the property arising out of the use of the easements. Id. at 246.
The easement in the case at bar does not do so, and presumably appellee-Power Company feels it can crisscross appellant's property at will, destroying all vegetation in its path. I oppose construing easements such as this one, frequently obtained at minimal costs, in such a way as to permit the holder to wreck whatever sort of havoc it suits his business sense to do.
I find most obnoxious the fact that the appellee-Company did not even consider any other path for this transmission line, but cut a broad swath across the hapless landowners' front yard. Their testimony was clear that the rural wooded vista was of primary consideration to them; that vista is now destroyed.
The trial court should have permitted the jury to determine whether the company's actions *123in extending this distribution line, particularly in the location in which it did so, was reasonable and calculated to be as minimally burdensome to the property as practical. I think equity demands no less.